DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 3-4, 6-7, 9-11, 13-15, 17-18, 20, 28-30, 32-38, 40-41, 43-52, 54-80, 83-85, 87-90, 96-103, 105-113, 115-118, 120-123, 125, 127, and 129 been cancelled.  Claims 1-2, 5, 8, 12, 16, 19, 21-27, 42, 53, 81-82, 86, 91-96, 104, 114, 119, 124, 126 and 128 have been amended; Claims 130-162 have been newly added as requested in the amendment filed on September 29, 2021. Following the amendment, Claims  1-2, 5, 8, 12, 16, 19, 21-27, 31, 39, 42, 53, 81-82, 86, 91-95, 104, 114, 119, 124, 126 and 128-162 are pending in the instant application.
Claims 25-27, 31, 39, 42, 114, 119, and 124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claims.
Claims 1-2, 5, 8, 12, 16, 19, 21-24, 53, 81-82, 86, 91-95, 104, 126 and 128-162 are under examination in the instant office action.

Claim Rejections - 35 USC § 103 (New, Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
As currently amended, Claims 1, 2, 5, 8, 12, 19, 23, 24, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2014/093396A1 published 19 June 2014 (hereafter the “WO ‘396” reference) as cited in the previous Office action and further in view of Rogers et al., Laboratory Investigation, 86:526-533, 2006.
In Remarks filed September 29, 2021, Applicant traverses the rejection - based upon 102(a)(1) - on the grounds that as amended to recite a thiol-containing antioxidant selected from the group of Claim 1 and the prior art does not recite this element.
This is not persuasive.  Examples 12-14 of the WO ‘396 reference disclose the composition of the claims.  Example 14 teaches the stability of the BIIB059 antibody, which is identical to the CDRs of the instant claims, over a range of buffer conditions comprising sucrose (see Figure 8).  Example 12 of the reference discloses screening for self-association of BIIB059.  
While the prior art discloses the two formulations (with sucrose and with glutathione beads) separately, it is well-within the skill level of a person having ordinary skill in the art to combine formulations.  A person having ordinary skill would be motivated to use sucrose in combination with the glutathione donor beads because the reference discloses stability was similar across buffers and specifically discloses 150mM NaCl and 250 mM sucrose as a preferred embodiment of a buffer.  
No undue further experimentation would have been required to combine the teachings within the art.
The Rogers prior art is relied upon as demonstrating that it was well-established in the art prior to filing that formulations with thiophilic reagents, like reduced GSH, reduce nonspecific binding.  The Rogers art teaches the formation of disulfide bridges and other sulfhydryl bonds between antibodies (both specific and non-specific) is interrupted by prior exposure of the antibody to thiol-reactive agents like GSH (Abstract).
Therefore, the composition of the claims is obvious over the liquid formulations disclosed in the art prior to filing, and through what could be combined through routine experimentation.  Motivation to combine is explicit within the art prior to filing.

 


Applicant traverses the rejection on the grounds that the prior art does not teach a thiol-containing antioxidant selected from the group consisting of GSH, GSH and GSSG, cysteine, the combination of cysteine and cysteine.
This is not persuasive for reasons above.  The WO ‘396 publication does teach formulations with sucrose and glutathione beads.  However, for therapeutic compositions, motivation to react the antibody with thiol-reactive agents – like those added to the claims – was known in the art prior to filing.  The Rogers reference teaches thiol-reactive agents interrupt the bonds between antibodies and reduces non-specific antibody reactions.  
Thus, the invention as a whole is obvious in view of what was known in the art prior to filing and through what could be achieved through routine experimentation to optimize and/or substitute equivalents within the formulation.

As amended, Claims 82, 86, 95, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over the WO ‘396 reference taken with Rogers, and further in view of Kang et al., 2016 and Thing et al., 2010 both cited in the previous action.
Applicant traversal is on the grounds set forth above – that the prior art does not teach a thiol-containing antioxidant selected from the group consisting of GSH, GSH and GSSG, cysteine, the combination of cysteine and cysteine.
This is not persuasive for reasons above.  Specifically, the WO ‘396 publication does teach formulations of the antibody with sucrose and glutathione.    The Rogers reference teaches 
Thus, the invention as a whole is obvious in view of what was known regarding both the known antibody, known formulations, and with the optimization of formulation that could be achieved through routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As currently amended, Claims 1-2, 5, 8, 12, 16, 19, 21-27, 31, 39, 42, 53, 81-82, 86, 91-95, 104, 114, 119, 124, 126 and 128-162 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-23 of U.S. Patent No. 9,902,775 issued February 27, 2018; in view of Rogers et al., 2006, Kang et al. and Thing et al
Applicant traverses the rejection on the same grounds – that the ‘396 reference does not teach the thiol-containing antioxidant.
This is not persuasive for reasons set forth above.  
Briefly, the patented claims are drawn to a pharmaceutical composition comprising the antibody that specifically binds to human Blood dendritic cell antigen 2 (BDCA2) consisting of the amino acid sequence set forth in SEQ ID NO: 1, wherein the antibody comprises a variable heavy (VH) domain comprising VH complementarity determining region (CDR)1, VH CDR2, and VH CDR3, wherein: the VH CDR1 comprises the amino acid sequence GFTFSTYTMS 
Since the addition of thiol-containing antioxidant, like GSH, was known in the prior art to reduce the formation of bonds between the antibody and non-specific antibodies (Rogers et al. 2006, Abstract and throughout), then a person having ordinary skill would be motivated to combine the teachings because the addition of thiol-containing reagents confers the distinct advantage of reducing non-specific reactions.
Such combination would not have required undue further experimentation, and was well-within what a person having ordinary skill could achieve through routine experimentation.
Therefore, the pharmaceutical composition of the instant claims is obvious in view of the identical generically claimed antibody composition of the Patent and formulations that were known in the art at the time of filing.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649